DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Applicant’s amendment/response filed 06/07/2022 has been entered and made of record. Claims 1, 4-6, 8, 11, 13-15, 17, and 20 were amended. Claims 1-20 are pending in the application.
Claim Objections
Claim 5 is objected to because of the following informalities: Claim 5 recites “a region of the 3D space that not currently visible” instead of “a region of the 3D space that is not currently visible.” Appropriate correction is required.
Response to Arguments
Applicant’s arguments, see Remarks, filed 06/07/2022, with respect to the rejection(s) of claim(s) 1-20 under 35 USC § 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Lee.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-6, 8, 10-11, 13-15, 17, and 19-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (A User Study on MR Remote Collaboration Using Live 360 Video, 2018, IEEE International Symposium on Mixed and Augmented Reality, pp. 153-164).
Regarding claim 1, Lee teaches: A method for shared viewing of video among remote users, the method comprising: 
receiving, by a first computer device operated by a first user, an input video stream representing a three-dimensional (3D) space, wherein the input video stream comprises images that each cover a first field of view (Lee §3 ¶1: “On the left, the host user is sharing his/her experience while wearing a 360 panorama camera mounted on a see-through Augmented Reality (AR) HMD. The 360 panorama camera captures the surroundings and shares it with the guest user.” [The guest user meets the claimed first user; the 360 panorama camera meets the claimed first field of view.]); 
generating, by the first computer device and using the input video stream, an output video stream corresponding to the 3D space as seen from a viewing direction specified by the first user, wherein the output video stream comprises images that each cover a second field of view, the second field of view being narrower than the first field of view (Lee §3 ¶1: “The guest user wears a VR HMD to watch the shared live panorama scene;” §3.1 ¶1: “They can freely look around at different parts of the video streamed from the camera on the host user’s head.” [The VR HMD meets the claimed second field of view.]); 
receiving, by the first computer device, information indicating a viewing direction specified by a second user, wherein the second user is a user of a second computer device remote from the first computer device (Lee §3 ¶1: “On the left, the host user is sharing his/her experience while wearing a 360 panorama camera mounted on a see-through Augmented Reality (AR) HMD;” §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle.” [The host user meets the claimed second user.]), and 
wherein the viewing direction specified by the second user corresponds to a rotation of the viewing direction specified by the first user (Lee §3.1 ¶2: “To overcome this problem, the system tracks the host user's head orientation with a tracking sensor and counter-rotates the panorama, so that the world view shown on the guest user's side remains at a fixed orientation independent from the host's head motion.”); 
updating, by the first computer device, the output video stream based on the information indicating the viewing direction specified by the second user (Lee §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle.”), wherein the updating of the output video stream comprises: 
determining, based on the viewing direction specified by the second user, a position or pointing direction for a graphical element that will indicate a region the second user is viewing (Lee §3.2.1 ¶¶1-2: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle … When the two users are looking in very different directions, the other user's View frame will be out of the view and can’t be seen. In such cases, the system shows View arrow, a virtual arrow that points in the direction where the other user is looking.”), and 
updating the output video stream to include the graphical element (Lee Fig. 3: view awareness cues (a) and (b)); and 
causing, by the first computer device, the output video stream to be presented on a display of the first user after the updating of the output video stream (Lee Fig. 3: view awareness cues (a) and (b)).

Regarding claim 2, Lee teaches: The method of claim 1, wherein the input video stream is generated using a camera that has a 360° field of view (Lee §3 ¶1: “The 360 panorama camera captures the surroundings and shares it with the guest user.”).

Regarding claim 4, Lee teaches: The method of claim 1, wherein the updating of the output video stream comprises: 
determining the position for the graphical element as a position associated with a region of the 3D space that is currently visible in the output video stream (Lee §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle.”).

Regarding claim 5, Lee teaches: The method of claim 1, wherein the updating of the output video stream comprises: 
determining the pointing direction for the graphical element as a pointer to a region of the 3D space that [is] not currently visible in the output video stream (Lee §3.2.1 ¶2: “When the two users are looking in very different directions, the other user's View frame will be out of the view and can’t be seen. In such cases, the system shows View arrow, a virtual arrow that points in the direction where the other user is looking.”).

Regarding claim 6, Lee teaches: The method of claim 1, wherein the updating of the output video stream further comprises: 
updating the output video stream to switch from showing the 3D space as seen from the viewing direction specified by the first user to showing the 3D space from the viewing direction specified by the second user (Lee §3.1 ¶2: “In case the guest user wants to follow the host user's view direction, the guest user can choose different viewing modes. For example, fixing their view to match the host user’s view.”).

Regarding claim 8, Lee teaches: The method of claim 1, further comprising: 
rotating the viewing direction specified by the first user based on input from the first user (Lee §3.1 ¶1: “They can freely look around at different parts of the video streamed from the camera on the host user’s head.”); and 
after rotating the viewing direction specified by the first user, causing information indicating the viewing direction specified by the first user to be communicated to the second computer device, wherein the information indicating the viewing direction specified by the first user is usable for updating an additional output video stream presented on a display of the second user, and wherein at a time that the information indicating the viewing direction specified by the first user is communicated to the second computer device, the additional output video stream corresponds to the 3D space as seen from the viewing direction specified by the second user view (Lee §3 ¶1: “On the left, the host user is sharing his/her experience while wearing a 360 panorama camera mounted on a see-through Augmented Reality (AR) HMD;” §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle.”).

Regarding claim 10, Lee teaches: The method of claim 1, further comprising: 
receiving information indicating a region of interest within the 3D space, wherein the region of interest is specified by the second user (Lee §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle.”); 
determining that the region of interest is represented in the output video stream (Lee §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle.”); and 
updating the output video stream to include a graphical element indicating the region of interest while maintaining the viewing direction specified by the first user (Lee §3.1 ¶1: “They can freely look around at different parts of the video streamed from the camera on the host user’s head;” §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle.”).

Claims 11, 13-15, 17, and 19 recite limitations similar in scope to those of claims 1, 4-6, 8, and 10, respectively, and are rejected for the same reason(s). Lee further teaches one or more processors; a display viewable by a first user; and a memory storing instructions (Lee Fig. 1: the illustrated VR HMD).

Claim 20 recites limitations similar in scope to those of claim 1 and is rejected for the same reason(s). Lee further teaches a non-transitory computer-readable storage medium containing instructions (Lee Fig. 1: the illustrated VR HMD).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3, 7, 12, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (A User Study on MR Remote Collaboration Using Live 360 Video, 2018, IEEE International Symposium on Mixed and Augmented Reality, pp. 153-164) as applied to claims 1 and 11 above, and further in view of Han et al. (US 2021/0092371).
Regarding claim 3, Lee teaches/suggests: The method of claim 2, wherein the input video stream is received from the camera or the server (Lee §3 ¶1: “The 360 panorama camera captures the surroundings and shares it with the guest user.”). Lee is silent regarding wherein the information indicating the viewing direction specified by the second user is received from a server that is in communication with the second computer device. Han, however, teaches/suggests a server (Han [0055]: “For instance, the immersive visual stream may be a live or near-live stream that may be experienced simultaneously by multiple users via the processing system (e.g., of an edge server).”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the system of Lee to include a server as taught/suggested by Han because that would have been well-understood, routine, and conventional for the sharing.

As such, Lee as modified by Hwang teaches/suggests wherein the information indicating the viewing direction specified by the second user is received from a server that is in communication with the second computer device (Lee §3.2.1 ¶1: “To help the users understand each other's view direction, the system represents a View frame of the other user with a coloured rectangle;” Han [0055]: “For instance, the immersive visual stream may be a live or near-live stream that may be experienced simultaneously by multiple users via the processing system (e.g., of an edge server).”).

Regarding claim 7, Lee is silent regarding: The method of claim 6, wherein the output video stream, after being updated to show the 3D space from the viewing direction specified by the second user, is presented on the display of the first user in synchronization with presentation of an additional output video stream on a display of a third user, and wherein the additional output video stream shows the 3D space from the viewing direction specified by the second user. Han, however, teaches/suggests wherein the output video stream, after being updated to show the 3D space from the viewing direction specified by the second user, is presented on the display of the first user in synchronization with presentation of an additional output video stream on a display of a third user, and wherein the additional output video stream shows the 3D space from the viewing direction specified by the second user (Han [0055]: “For instance, the immersive visual stream may be a live or near-live stream that may be experienced simultaneously by multiple users via the processing system (e.g., of an edge server).”). Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the 360 panorama video of Lee to be shared with multiple users simultaneously (the limitation “in synchronization with”) as taught/suggested by Han because that would have been well-understood, routine, and conventional for the sharing.

Claims 12 and 16 recite limitations similar in scope to those of claims 3 and 7, respectively, and are rejected for the same reason(s).

Claims 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (A User Study on MR Remote Collaboration Using Live 360 Video, 2018, IEEE International Symposium on Mixed and Augmented Reality, pp. 153-164) as applied to claims 8 and 17 above, and further in view of Naik et al. (US 10284753).
Regarding claim 9, Lee teaches/suggests a physical rotation (Lee §3 ¶1: “The guest user wears a VR HMD to watch the shared live panorama scene;” §3.1 ¶1: “They can freely look around at different parts of the video streamed from the camera on the host user’s head.”). Lee does not teach/suggest: The method of claim 8, wherein the input from the first user comprises at least one of: 
a physical rotation captured using a gyroscope in the first computer device; or 
a touch input applied to the display of the first user.
Naik, however, teaches/suggests:
a physical rotation captured using a gyroscope in the first computer device (Naik col. 12 ll. 39-63: “The plurality of user inputs may include, but are not limited to, ... a head-rotation input ... For example, a MEMS-gyroscope in an HMD-based VR device may determine a change in the field-of-view of the 360° VR video based on movement of the head by 30° to the left along a yaw axis.”); 
Before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the physical rotation of Lee to be determined by the gyroscope of Naik because that would have been well-understood, routine, and conventional for the determination.

Claim 18 recites limitations similar in scope to those of claim 9 and is rejected for the same reason(s).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 2013/0076853 – gaze tracking
US 2018/0311585 – gaze tracking
US 2021/0255756 – collaborative VR
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-TUAN V NGUYEN whose telephone number is 571-270-7513. The examiner can normally be reached on M-F 9AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEE TUNG can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANH-TUAN V NGUYEN/
Primary Examiner, Art Unit 2611